 

Exhibit 10.2

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of October 3,
2018, is entered into by and among Mid-Atlantic Dental Services Holdings, LLC, a
Delaware limited liability company (“Parent”), Bronco Acquisition, Inc., a
Delaware corporation, and Frederic Birner (“Shareholder”), a shareholder of
Birner Dental Management Services, Inc., a Colorado corporation (the “Company”).
All terms used but not otherwise defined in this Agreement shall have the
respective meanings ascribed to such terms in the Merger Agreement (as defined
below).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub
and the Company, are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as may be amended from time to time, the “Merger Agreement”),
pursuant to which, among other things and subject to the terms and conditions of
the Merger Agreement, (i) Merger Sub will merge with and into the Company (the
“Merger”), and (ii) all outstanding shares of Company Common Stock will be
cancelled and converted into the right to receive the Merger Consideration
described in the Merger Agreement;

 

WHEREAS, as of the date hereof, Shareholder is the record and beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of the Subject Securities (as
defined below); and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Shareholder enter into this Agreement,
and Shareholder has agreed and is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

 

 

  

Article I
COVENANTS OF SHAREHOLDER REGARDING THE VOTING SECURITIES

 

1.1       Agreement to Vote. Shareholder hereby irrevocably and unconditionally
covenants and agrees that, until the termination of this Agreement, at any
annual or special meeting of the shareholders of the Company, however called,
including any adjournment or postponement thereof, and in connection with any
action proposed to be taken by written consent of the shareholders of the
Company, Shareholder shall, in each case to the fullest extent that the Voting
Securities (as defined below) are entitled to vote thereon, be present (in
person or by proxy) and vote (or cause to be voted), or deliver (or cause to be
delivered) a written consent with respect to, all of the Voting Securities (i)
against any action or agreement that would reasonably be expected to (A) result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of the Company contained in the Merger Agreement, or of Shareholder
contained in this Agreement or (B) result in any of the conditions set forth in
Article VII of the Merger Agreement not being satisfied on or before the End
Date; (ii) against any change in the Company Board of Directors; and (iii)
against any Company Takeover Proposal and against any other action, agreement or
transaction involving the Company that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement, including (x) any extraordinary corporate transaction,
such as a merger, consolidation or other business combination involving the
Company, any of its Subsidiaries or any of the Professional Corporations (other
than the Merger); (y) a sale, lease, license or transfer of a material amount of
assets (including, for the avoidance of doubt, management or intellectual
property rights) of the Company, any of its Subsidiaries or any of the
Professional Corporations, or any reorganization, recapitalization or
liquidation of the Company, any of its Subsidiaries or any of the Professional
Corporations, or (z) any change not required by the Merger Agreement in the
present capitalization of the Company, any of its Subsidiaries or any of the
Professional Corporations or any amendment or other change not required by the
Merger Agreement to the Organizational Documents of the Company, any of its
Subsidiaries or any of the Professional Corporations. Shareholder shall retain
at all times the right to vote the Voting Securities in Shareholder’s sole
discretion, and without any other limitation, on any matters other than those
set forth in this Section 1.1 that are at any time or from time to time
presented for consideration to the Company’s shareholders generally. Shareholder
agrees that the obligations specified in this Section 1.1 shall not be affected
by any Company Adverse Recommendation Change except to the extent the Merger
Agreement is terminated as a result thereof. For purposes of this Agreement, the
term “Voting Securities” shall mean, collectively, those of the Subject
Securities set forth on Exhibit A attached hereto that are eligible to vote on
the applicable matter, and any other securities of the Company that hereafter
are issued to or otherwise directly or indirectly acquired by Shareholder prior
to the termination of this Agreement upon the conversion of any of the
securities set forth on Exhibit A attached hereto that are eligible to vote on
the applicable matter.

 

 2 

 

  

Article II
COVENANTS OF SHAREHOLDER REGARDING SUBJECT SECURITIES

 

Shareholder hereby covenants and agrees that until the termination of this
Agreement:

 

2.1       Meetings and Written Consents. At any annual or special meeting of the
shareholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the shareholders of the Company, Shareholder shall appear at
each such meeting or otherwise cause all of the Subject Securities eligible to
be counted as present thereat for purposes of determining a quorum to be so
counted as present thereat for purposes of determining a quorum. Shareholder
agrees that the obligations specified in this Section 2.1 shall not be affected
by any Company Adverse Recommendation Change except to the extent the Merger
Agreement is terminated as a result thereof. For purposes of this Agreement, the
term “Subject Securities” shall mean, collectively, the shares of Company Common
Stock, the shares of Series A Preferred Stock, the shares of Series B Preferred
Stock, the shares of Company Common Stock underlying Company Options and the
convertible instruments of the Company set forth on Exhibit B attached hereto,
and any other securities of the Company that hereafter are issued to or
otherwise directly or indirectly acquired (including upon the conversion of any
of the securities set forth on Exhibit B attached hereto) by Shareholder prior
to the termination of this Agreement.

 

2.2       No Transfer; No Inconsistent Arrangements. Except as expressly
provided hereunder or pursuant to the Merger Agreement, from and after the date
hereof and until this Agreement is terminated in accordance with Section 6.2,
Shareholder shall not, directly or indirectly, (i) grant or create any
Encumbrance, other than Permitted Encumbrances (as defined below), on any or all
of the Subject Securities, (ii) transfer, sell, assign, tender, gift, hedge,
pledge or otherwise dispose (whether by sale, liquidation, dissolution, dividend
or distribution) of, or enter into any derivative arrangement with respect to
(collectively, “Transfer”), any of the Subject Securities, or any right, title
or interest therein (including any right or power to vote to which Shareholder
may be entitled) or agree to do or consent to any of the foregoing, (iii) enter
into (or caused to be entered into) any Contract with respect to any Transfer of
any of the Subject Securities, (iv) grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent in or with respect to any of
the Subject Securities (other than, if desirable to Shareholder, to cause the
Subject Securities that are not Voting Securities to be voted and to consent in
the manner Voting Securities are required to be voted or to consent in
accordance with Section 1.1), (v) deposit or permit the deposit of any of the
Subject Securities into a voting trust or enter into a voting agreement or
similar arrangement, commitment or understanding with respect to any of the
Subject Securities, or (vi) take or permit any other action that would
reasonably be expected to prevent or materially restrict, disable or delay the
consummation by Shareholder of the transactions contemplated by this Agreement
or otherwise adversely impact Shareholder’s ability to perform its obligations
hereunder in any material respect. Notwithstanding the foregoing, Shareholder
may make Transfers of any of the Subject Securities as Parent may, in its sole
discretion, agree in writing. If any involuntary Transfer of any of the Subject
Securities shall occur (including, but not limited to, a sale by Shareholder’s
trustee in any bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Securities subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
is terminated in accordance with Section 6.2.

 

 3 

 

  

2.3       No Exercise of Appraisal Rights; No Participation in Proceedings.

 

(a)       No Appraisal Rights. To the extent Shareholder is found to have a
right to demand appraisal of any of the Subject Securities or a right to dissent
from the transactions contemplated by the Merger Agreement (collectively,
“Appraisal Rights”), Shareholder (i) waives and agrees not to exercise any such
Appraisal Rights (including, without limitation, under Article 113 of the
Colorado Business Corporation Act, as amended); and (ii) agrees not to commence,
participate in or voluntarily aid in any way any claim or proceeding to seek (or
file any petition related to) Appraisal Rights in connection with the
transactions contemplated by the Merger Agreement.

 

(b)       No Participation in Proceedings. Shareholder (A) agrees not to
directly or indirectly participate in, commence or join, as a plaintiff or as a
member of a class, whether on Shareholder’s own behalf or derivatively on behalf
of the Company, in any Proceeding (including any class action), with respect to
any claim, derivative or otherwise and whether relating to Appraisal Rights or
otherwise, against Parent, Merger Sub, the Company, any of the Company’s
Subsidiaries, any of the Professional Corporations or any of the successors,
Affiliates or Representatives of any of the foregoing, (x) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (y) alleging breach of any fiduciary or other duty by any Person or
violation of any Law in connection with the Merger Agreement or the transactions
contemplated thereby; (B) agrees to take all actions necessary to opt out of any
Proceeding (including any class action) described in subclause (A) of this
Section 2.3(b); and (C) agrees to promptly pay to Parent via wire transfer of
immediately available funds any amounts received by Shareholder, in its capacity
as a member of a class or otherwise, with respect to any such claim described in
subclause (A) of this Section 2.3(b).  Notwithstanding the foregoing, nothing in
this Section 2.3(b) shall constitute, or be deemed to constitute, a waiver or
release by Shareholder of any claim or cause of action against Parent or Merger
Sub or their respective Representatives to the extent arising out of a breach of
the Merge Agreement by Parent or Merger Sub subject to Section 8.4(f)(i) of the
Merger Agreement.

 

2.4       Adjustments. In the event of any stock split (including a reverse
stock split), stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares or similar transaction with
respect to the capital stock of the Company that affects the Subject Securities,
including, without limitation, the Voting Securities, the terms of this
Agreement shall apply to all additional or resulting securities such that such
additional and resulting securities shall constitute Subject Securities and, to
the extent that such additional or resulting securities are in respect of Voting
Securities, also shall constitute Voting Securities for purposes of this
Agreement.

 

 4 

 

  

Article III
ADDITIONAL COVENANTS

 

3.1       Documentation and Information. Except as required by applicable Law,
Shareholder shall not make any public announcement regarding this Agreement, the
Merger Agreement or the transactions contemplated hereby or thereby without the
prior written consent of Parent (which consent may be withheld in Parent’s sole
discretion); provided that Shareholder may disclose the terms of this Agreement
and file a copy hereof in a Schedule 13D filed with the SEC. Shareholder
consents to and hereby authorizes Parent, the Company and the Surviving
Corporation to publish and disclose in all documents and schedules filed with
the SEC, and any press release or other disclosure document that Parent, the
Company or the Surviving Corporation reasonably determines to be necessary in
connection with the Merger Agreement and any transactions contemplated by the
Merger Agreement, Shareholder’s identity and ownership of the Subject
Securities, the existence of this Agreement and the nature of Shareholder’s
commitments and obligations under this Agreement, and Shareholder acknowledges
that Parent, the Company and the Surviving Corporation may, in their sole
discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity. Shareholder agrees to promptly give Parent, the Company and
the Surviving Corporation any information that is in its possession that Parent,
the Company or the Surviving Corporation may reasonably request for the
preparation of any such disclosure documents, and Shareholder agrees to promptly
notify Parent, the Company and the Surviving Corporation of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that Shareholder
shall become aware that any such information shall have become false or
misleading in any material respect.

 

3.2       No Solicitation. Subject to Section 6.17, Shareholder shall not, and
shall cause its directors and officers in their capacities as such not to, and
shall direct its other Representatives not to directly or indirectly, (i)
solicit, initiate, encourage or facilitate, including by the making of a public
announcement, the submission by any Person(s) to the Company of any Company
Takeover Proposal or any inquiries or proposals that would reasonably be
expected to lead to any Company Takeover Proposal; (ii) initiate or participate
or continue to participate in any discussions and negotiations with any
Person(s) regarding any Company Takeover Proposal or any inquiries or proposals
that would reasonably be expected to lead to any Company Takeover Proposal;
(iii) furnish to any Person(s) information (including non-public Company
information) in connection with any Company Takeover Proposal or any inquiries
or proposals that would reasonably be expected to lead to a Company Takeover
Proposal; (iv) approve, recommend, declare advisable or enter into a Company
Acquisition Agreement; (v) otherwise cooperate with, assist, participate in and
facilitate any such inquiries, proposals, discussions or negotiations or any
effort or attempt to make any Company Takeover Proposal; or (vi) agree to or
propose publicly to do any of the foregoing. Shareholder shall, and shall cause
each of its Subsidiaries to, and shall direct the Representatives of Shareholder
and its Subsidiaries to (A) immediately cease and cause to be terminated all
existing discussions and negotiations with any Person and its Representatives
(other than Parent, Merger Sub or any of their respective Representatives)
conducted heretofore with respect to any Company Takeover Proposal, and (B) not
terminate, amend, release or modify any provision of any standstill agreement
(including any standstill provisions contained in any confidentiality or other
agreement) to which it or any of its Affiliates or Representatives is a party.
Shareholder makes no agreement or understanding in this Agreement with respect
to any action or omission by himself in his role as a director of the Company in
the discharge of his fiduciary duties to the Company or its shareholders, and
nothing in this Agreement: (a) will limit or affect any action or omission taken
by Shareholder in his role as a director of the Company in such discharge,
including in exercising rights of the Company under the Merger Agreement, and no
such action or omission shall be deemed a breach of this Agreement so long as
such action or omission occurred strictly in the discharge by him of his
director’s fiduciary duties to the Company or its shareholders; or (b) will be
construed to prohibit, limit or restrict Shareholder in his role as a director
of the Company from exercising his fiduciary duties as a director of the
Company.

 

 5 

 

  

3.3       Ownership of Subject Securities. Shareholder hereby agrees that as of
the date hereof the number of Subject Securities owned of record and
beneficially (as defined in Rule 13d-3 under the Exchange Act) by Shareholder is
as set forth on Exhibit B hereto.

 

3.4       No Conversion of Company Options. Shareholder shall not exercise any
Company Options held directly or indirectly by Shareholder prior to the
Effective Time.

 

3.5       Further Assurances.

 

(a)       Each of the parties hereto shall execute and deliver any additional
certificate, instruments and other documents, and take any additional actions as
may be reasonably necessary or appropriate to carry out and effectuate the
purpose and intent of this Agreement.

 

(b)       Shareholder agrees, while this Agreement is in effect, to notify
Parent promptly in writing of the number and description of any Subject
Securities acquired by Shareholder after the date hereof which are not set forth
on Exhibit B hereto.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDER

 

Shareholder represents and warrants to Parent and Merger Sub that:

 

4.1       Organization, Authority; Execution and Delivery; Enforceability.
Shareholder is a natural person and is not married. Shareholder has all
requisite power and authority to execute and deliver this Agreement (and each
Person executing this Agreement on behalf of Shareholder has full power,
authority and capacity to execute and deliver this Agreement on behalf of
Shareholder and to thereby bind Shareholder), to consummate the transactions
contemplated by this Agreement and to comply with the terms of this Agreement.
This Agreement has been duly executed and delivered by Shareholder and, assuming
due authorization, execution and delivery by Parent and Merger Sub, constitutes
a valid and binding obligation of Shareholder, enforceable against Shareholder
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and by general principles of equity (whether applied in a
proceeding at law or in equity).

 

4.2       Non-Contravention. The execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement and the
compliance by Shareholder with the terms of this Agreement do not and will not
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in termination, amendment, cancelation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any
Encumbrance in or upon any of the properties or assets of Shareholder under, or
give rise to any increased, additional, accelerated or guaranteed rights or
entitlements under, (i) if Shareholder is not a natural person, any provision of
any of the Organizational Documents of Shareholder, (ii) any Contract to or by
which Shareholder is a party or bound or to or by which any of the properties or
assets of Shareholder (including the Subject Securities) is bound or subject or
(iii) subject to the governmental filings and other matters referred to in the
last sentence of this Section 4.2, any Law, in each case, applicable to
Shareholder or to Shareholder’s properties or assets (including the Subject
Securities). No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or other Person (including
with respect to natural persons, any spouse, and with respect to trusts, any
co-trustee or beneficiary) is required by or with respect to Shareholder in
connection with the execution and delivery of this Agreement by Shareholder, the
consummation by Shareholder of the transactions contemplated by this Agreement
or the compliance by Shareholder with the terms of this Agreement, except for
filings with the SEC of such reports under the Exchange Act as may be required
in connection with this Agreement and the transactions contemplated hereby.

 

 6 

 

  

4.3       Ownership of Subject Securities; Total Shares. Shareholder is the
record and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
all of the Subject Securities and has good and marketable title to all of the
Subject Securities free and clear of any Encumbrances, except for any such
Encumbrance that may be imposed pursuant to (i) this Agreement and (ii) any
applicable restrictions on transfer under the Securities Act or any state
securities Law (collectively, “Permitted Encumbrances”). The Subject Securities
set forth on Exhibit B attached hereto constitute all of the securities of the
Company owned of record and beneficially owned (as defined in Rule 13d-3 under
the Exchange Act) or owned of record by Shareholder as of the date hereof.

 

4.4       Voting and Dispositive Power. Shareholder has full voting power with
respect to all of the Subject Securities, and full power of disposition, full
power to issue instructions with respect to the matters set forth herein and
full power to agree to all of the matters set forth in this Agreement, in each
case with respect to of the Subject Securities. None of the Subject Securities
are subject to any shareholders’ agreement, proxy, voting trust or other
agreement or arrangement with respect to the voting or disposing of the Subject
Securities, except as provided hereunder.

 

4.5       Reliance. Shareholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon Shareholder’s
execution, delivery and performance of this Agreement.

 

4.6       Absence of Litigation. As of the date hereof, there is no Proceeding
pending against, or, to the actual knowledge of Shareholder, threatened in
writing against Shareholder or any of Shareholder’s properties or assets
(including any shares of the Subject Securities) before or by any Governmental
Entity that could reasonably be expected to prevent or materially delay or
impair the consummation by Shareholder of the transactions contemplated by this
Agreement or otherwise materially impair Shareholder’s ability to perform its
obligations hereunder.

 

4.7       Brokers. No broker, finder, financial advisor, investment banker or
other Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission from the Company in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Shareholder.

 

 7 

 

  

Article V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to Shareholder that:

 

5.1       Organization and Qualification. Each of Parent and Merger Sub is a
duly organized and validly existing corporation in good standing under the Laws
of the jurisdiction of its organization. All of the issued and outstanding
capital stock of Merger Sub is owned directly or indirectly by Parent.

 

5.2       Authority for this Agreement. Each of Parent and Merger Sub has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent and Merger Sub and, assuming due
authorization, execution and delivery by Shareholder, constitutes a valid and
binding obligation of Shareholder, enforceable against Shareholder in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
and by general principles of equity (whether applied in a proceeding at law or
in equity).

 

Article VI
MISCELLANEOUS

 

6.1       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given or made on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day (or otherwise on the next succeeding
Business Day) if (a) served by personal delivery to the party to be notified,
(b) delivered by email or facsimile; provided, however, that notice given by
email or facsimile shall not be effective unless either (i) a duplicate copy of
such email or fax notice is promptly given by one of the other methods described
in this Section 6.1, or (ii) the receiving party delivers a written confirmation
of receipt for such notice either by email or fax or any other method described
in this Section 6.1, or (c) delivered by a courier (with confirmation of
delivery); in each case to the party to be notified at the following address:

 



If to Parent:     Mid-Atlantic Dental Services Holdings, LLC 630 West Germantown
Pike, Suite 120 Plymouth Meeting, Pennsylvania 19642 Email:
cmgoldman@mid-atlanticdental.com Attention: C. Mitchell Goldman, Chief Executive
Officer     with a copy (which shall not constitute notice) to:     Duane Morris
LLP 30 South 17th Street Philadelphia, Pennsylvania 19103 Attention: Richard A.
Silfen Facsimile: (215) 827-5548 Email: rasilfen@duanemorris.com Attention:
Barry Steinman Email: bsteinman@duanemorris.com Facsimile: (215) 754-4840



 

 8 

 

 



If to Shareholder:     Fred Birner 1777 South Harrison Street, Suite 1400
Denver, Colorado 80210 Email: fbirner@birnerdental.com Facsimile: (303) 691-1874
    with a copy (which shall not constitute notice) to:     Sherman & Howard,
LLC 633 17th Street, Suite 3000 Denver, CO  80202 Attention: Garth B. Jensen
Email: gjensen@shermanhoward.com Facsimile: 303.298.0940



 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered. Any party to this Agreement may notify
any other party of any changes to the address or any of the other details
specified in this Section 6.1. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice as of the date of such rejection,
refusal or inability to deliver.

 

6.2       Termination. Subject to Section 6.3, this Agreement shall terminate
automatically without any notice or other action by any Person, upon the first
to occur of (i) the valid termination of the Merger Agreement in accordance with
its terms, (ii) the Effective Time, (iii) the mutual written consent of Parent
and Shareholder, and (iv) the date on which the parties to the Merger Agreement
enter into a material amendment thereto without the prior written consent of
Shareholder.

 

6.3       Survival. The provisions of Section 2.3, Article IV, Article V and
this Article VI shall survive any termination of this Agreement, and the
termination of this Agreement shall not relieve any party from liability for any
willful and material breach of this Agreement prior to termination hereof.

 

6.4       Amendments and Waivers. Any provision of this Agreement may be amended
or waived if such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

 9 

 

  

6.5       Expenses. All fees and expenses incurred in connection herewith and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the transactions contemplated by the Merger Agreement
are consummated.

 

6.6       Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.

 

6.7       Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by any of the
parties (whether by operation of law or otherwise) without the prior written
consent of the other party hereto, except to the extent that such rights,
interests or obligations are assigned pursuant to a Transfer expressly permitted
under Section 2.2; provided, however, that Parent may assign its rights,
interests or obligations hereunder to a Subsidiary or Affiliate of Parent
without the prior written consent of the other party hereto.

 

6.8       Governing Law. This Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of
Delaware.

 

6.9       Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any action, proceeding or counterclaim brought by one party
against another party on any matter arising out of or in any way connected with
this Agreement.

 

6.10     Counterparts. This Agreement may be executed in two (2) or more
counterparts and by facsimile signatures, which taken together still constitute
collectively one agreement. In making proof of this Agreement it shall not be
necessary to produce or account for more than one such counterpart with each
party’s counterpart or facsimile signature.

 

6.11     Entire Agreement. This Agreement and the Merger Agreement contain all
of the terms agreed upon between the parties hereto with respect to the subject
matter of this Agreement and the Merger Agreement and supersede all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof. This Agreement and the Merger
Agreement fully and completely express the agreement of the parties hereto.

 

6.12     Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by Applicable Law

 

 10 

 

  

6.13     Specific Performance. The parties agree that irreparable damage may
occur to Parent and Merger Sub if any provision of this Agreement were not
performed in accordance with the terms hereof, and, accordingly, that Parent and
Merger Sub shall each be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof, in addition to any other remedy to which Parent
or Merger Sub is entitled at law or in equity. In any proceeding for specific
performance, Shareholder shall waive any requirement for the securing or posting
of any bond in connection with the remedies referred to in this Section 6.13.

 

6.14     Section Headings. The headings of the various Sections of this
Agreement have been inserted only for purposes of convenience, are not part of
this Agreement and shall not be deemed in any manner to modify, explain, expand
or restrict any of the provisions of this Agreement.

 

6.15     Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments hereto.

 

6.16     Interpretation. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The word “shall” shall be construed to have the same meaning as
the word “will.” The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if.” Unless the context requires
otherwise (i) any definition of or reference to any contract, instrument or
other document or any law herein shall be construed as referring to such
contract, instrument or other document or law as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (iv) all references herein to Articles and Sections shall
be construed to refer to Articles and Sections of this Agreement.

 

6.17     No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent or Merger Sub any
direct or indirect ownership or incidence of ownership of or with respect to the
Subject Securities. All rights, ownership and economic benefits of and relating
to the Subject Securities shall remain vested in and belong to Shareholder, and
neither Parent nor Merger Sub shall have any authority to manage, direct,
restrict, regulate, govern or administer any of the policies or operations of
Shareholder or exercise any power or authority to direct Shareholder in the
voting of any of the Subject Securities, except as otherwise provided herein.

 

[Signature Page Follows]

 

 11 

 

  

The parties are executing this Agreement on the date set forth in the
introductory clause.

 



  PARENT:         Mid-Atlantic Dental Services Holdings, LLC         By: /s/ C.
Mitchell Goldman         Name: C. Mitchell Goldman   Title: Chief Executive
Officer         SHAREHOLDER:         /s/ Frederic Birner   Frederic Birner

 

[Signature Page to Voting and Support Agreement]

 

 

 

 

EXHIBIT A

VOTING SECURITIES

 

Voting Security Owned of Record and Beneficially:

 

·920,299 shares of Company Common Stock

 

 

 

  

EXHIBIT B

SUBJECT SECURITIES

 

Subject Security Owned of Record and Beneficially:

 

·264,155 shares of Company Common Stock



·Options to acquire 137,500 shares of Company Common Stock

 

 

 